
	
		I
		111th CONGRESS
		1st Session
		H. R. 2814
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2009
			Mr. Pitts introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To immediately repeal the income limitation on
		  conversions to Roth IRAs.
	
	
		1.Short titleThis Act may be cited as the
			 Reinvest in America’s Retirement Act
			 of 2009.
		2.Immediate repeal
			 of income limitation on conversions to Roth IRAs
			(a)In
			 generalSubsection (c) of
			 section 512 of the Tax Increase Prevention and Reconciliation Act of 2005 is
			 amended by striking December 31, 2009 and inserting
			 December 31, 2008.
			(b)Conforming
			 amendments
				(1)Section 408A(d)(3)(A)(iii) of the Internal
			 Revenue Code of 1986 is amended—
					(A)by striking
			 2010 and inserting 2009, and
					(B)by striking
			 2011 and inserting 2010.
					(2)Section
			 408A(d)(3)(E)(i)(I) of such Code is amended by striking 2010 and
			 inserting 2009.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
